Citation Nr: 1506024	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-29 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis, post proctocolectomy, to include as an undiagnosed illness related to service in Southwest Asia.

2.  Entitlement to service connection for muscle and joint pain, to include as an undiagnosed illness related to service in Southwest Asia.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include panic disorder, depression, and memory problems, to include as an undiagnosed illness related to service in Southwest Asia.

4.  Entitlement to service connection for psoriasis, to include as an undiagnosed illness related to service in Southwest Asia.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to June 1992, to include service in Qatar in support of Operations Desert Storm and Desert Shield.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 RO decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review, it is apparent that further evidentiary development must be accomplished before the Veteran can receive a fair and complete review of his claims.  

Initially the Board observes that because the Veteran spent at least some time in Qatar, and in light of the somewhat vague nature of his disabilities, his claims must receive serious consideration under the provisions of 38 C.F.R. § 3.317, which provides for compensation for certain disabilities occurring in Persian Gulf veterans, to include compensation for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses.  Although the RO provided him with the substance of this regulation in the Statement of the Case, it does not appear that serious consideration of the liberalizing provisions contained therein was given in this case.

Initially, the Board notes that there may be additional service treatment records which have not yet been obtained.  The Veteran's service personnel records contain a report showing he was discharged from the Air Force reserves in June 1995.  However, it is unclear whether the Veteran had any actual reserve service, and if so, whether he underwent routine medical examinations in conjunction with such service.  If so, these records should be obtained to support the Veteran's appeal as well.  

The Veteran contends that he has had problems with diarrhea since 1991.  However, the earliest medical treatment for gastrointestinal problems associated with his file is from his 2004 hospitalization and surgery for colitis.  Those records indicate an initial diagnosis of colitis was rendered three years earlier.  He also asserts a period of severe depression in 1992 in Monterey, California.  Complete medical records would be helpful to fully develop this claim.  Therefore, upon remand, the Veteran should be requested to provide information, so that VA can assist him in obtaining these records.

The Veteran reports he was treated for proctitis at the University Hospital Tampa, in 1999.  Although the VA has requested records from this institution, only records dated in 2006 and 2007 were requested, and the hospital has replied that there are no treatment records for the Veteran during this time period.  Therefore, upon remand, a request for earlier records dated between 1999 and 2006 should be made.  

The Veteran has not yet undergone a VA Gulf War medical examination.  This should be accomplished upon remand as well.

Lastly, as the Veteran continues to receive VA medical care, his VA records should be updated for the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request service personnel and medical treatment records, if any, reflecting the Veteran's Air Force Reserve service from 1992 to 1995.  All requests for these records should be fully documented in the claims file.  If it is concluded that there are no such records, or that further attempts to obtain them would be futile, a memorandum to this effect should be prepared for the file.

2.  Ask the Veteran to complete the necessary release forms for (a) the medical doctor or facility where he was initially diagnosed with colitis in approximately 2001; (b) any treatment for depression in 1992 in Monterey, California; and (c) an updated release form for the University Hospital Tampa covering treatment from 1999 to 2005.  The RO should then obtain these records for inclusion in the claims file.

3.  The Veteran's VA treatment records from Tampa reflecting medical care provided since 2009 should be obtained for inclusion in his claims file.  

4.  The Veteran should be provided with a comprehensive VA Gulf War Illnesses Protocol Examination.  All tests and studies deemed helpful should be provided in conjunction with the examination.

5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative, if he chooses to designate one, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




